“.




     OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                           AUSTIN


                                        Yrbruary as, 1959
Bon. 8. L. AnI.1, Tatmary M,                  19'59,PagT@t


     lM&ua~            g4mlu   peymont. Thlr $soo.oo
                        08 8hS11 8SUOS1 ll1 UIOti8&
     1 1 .88
           M d l804S~lltS           ph0.d 46SailI8tth484
     pollelS8 held by Tht           Rote Yedein. -That
     th4M     8hdl     h4 BO 18OrSS88.Q? =d\rotiO8 b
     #8 rata am peld bJ           tbo    Tlat Rate Member,
     hUt    that tt 8hS11 ?OSI&l S8 t8.*




             *oh       umloty &all k hold te k la@-
     1~ 8Ob4ut 10 10~6a8 the fund8 in it8 pO88-
     8881Ollln lQUAl tQ W in 8X0888 Of it8 matarad
     liebilltio8....m  biW8'Of ruoh W4i8ty ahall
     proddo that if th8 8ktSd p~rbdioal Sontrl-
     btrtlonr    or    th 0wmb438       lra   h8urri0ht
                                             to pay
     all matured death and dlmblllty alala In full,
     ad to provide for the oraatlon and 6alntearnos
     Of the fund@ nqulrod by It8 1~18 additional, .
     laoroauad or lr tb ar et4 8
                               of ooatribotloa 8hall
     b     8ollsoted    frCa   th4 14Pbbr8       to m8.t      8uoh d6-
     ri0i4noy; end 8UOh laws ma7 prorlda      upou        that*
     the rrltten appllostlonor aonaent of the mom-
     bar, his osrtifioatemay bs oherged with Its
     proportion or lny d4ri0h0y dlaoi084d by
     valaatioa,rith Interest not exossdlag ilrs
     p4r oentus par 8mum.~
             Tha by-lawa of thr organlrationlawfully edopt-
ld p r o v1 d.r

          lA0848884nt8mod otllar p8ymenta may be
     levied by thS arand Lodge upoa the mmboraof
     the hiOWE.~t h~artE4llt tQ met dOii4i8llOf
     in the 8ndMSt    itmd Snd meld SSSSSMSSt8
     8h411 b4 lori4d la the nannor provided by the
     Sraternel b4nari0hry lm18 Or thr stat0 or
     ?SXS~.*
          ph. paw? Of & korrlola~                 88SOShltiOS to nqulra
 eytwnt Oi dUS8 Snd r8SS8SMOSt8.b                ordimrill  ronforrod
t J it8 8OMtitutlOn       and bplrw8          and under     8-o   OlrO~n-
_.
     .




         lieu.1. L. DmIe1, ?*brawy 25, 19s9, Peg. 5


         &48008          tb        UOUUt           Or (048       OT 888088WtS            11b3jk    ia-
         UO88Sd.              It    la       rirrly 8Stsbl~8had              th a t l    beaarlelal
         ltih tiOn
                 Uy                          Vdid,lf      bOl-MO8          it8 ht88       Or   l8aSS8-
         Hnts      and suthor$tJ to Iaorsa8o la                              8Omti84
                                                                                   lxpr488ly
                                                                                      8
         ?t84?Vd          iS       tb        8OSStitUti~.               m.ttWr      Of   UOt   ?&48
         8ha11 k          inOl’44845             18 l Utkr              of ~8tUd8etiOa            by   the
         &OWniR(   kdj, Oi tb4 8OOiSty and, it thS $8OrSe8. $8
         lvS8oSebl0, 8uoh dSknl8etlos   dll 8ot be Interiere4
         with. The manner ln wlileban Inero88e may be made or
         uoar.6 18 likowiw loft to the raa8Onable llwntloo
         or ttlo8oTeniry body. o;tinlJ 8rrpr8MLobb, Itni@ht8
         Of @thi”aV~.$3                                 16’1 m     m;       girts f8e &T8I’8i$S
         8. 0. w.,                                  .

                              %S        ;IItUMi          &id8           Or ilrwm           bOa8r;t       &
         S$8t$S8 Us 8Suallf ~o+OrMd by the 8On8tltUtIOE and by-
         lsri. By-law sbvul4 &a r31 ut8rhl         raspeats k roe-
         roneble \nd lh o ultl  aOt Ubdy   8 npudiatlas Of khatit
         Oe~iriMt48       laaue,Uprior to thslr laaotment. alting
         ~U&UW~     0OUll841 f8e httle, 79 = be9; Matkln V8e &Ip?~e
         bdgo       ai@iht8             Of    ffODO?,     18 a      306; TeTlt.
                                                                              tur.Vol. 6,                page
         404.

                   The 4464, &sari110 Potual &nerolent Aaaoole-
         tioa ~8. tranklin at al, SS SU I&nd) 859 holds, la dfeot,
         that lutnel sld 88aoeIetiona are not authotlrod ta ohan
         lontraot 80 a8 to irp8Ir bemerits to whloh lnaumd was
         entitled uuder polloy.
                   In peaslag upon l llsllar question in the oaeo,
         Rookwell vs. Inights lesplar and Ueaonio Yutusl Aid Aaao-
         olatloo 119 How York, Supp. 515, the oourt used the fol-
         loul!l~i*agueget
                              lR veroorporatloa
                                      y    hss l right to make
                   *ml    ohaqa              It8
                                          In a 8eaner not in-
                                                    bpl8ws
                   8o??airkntiith law end luoh right doer not
                   glra it the power to obange It8 written
                   8ontreat              or lmpoae        99~~ a perty aontraotlng
                   rlth   it            obligation8        whioh were Mter a8aumd.g
                                        lawo$Stlon8 uy
                              Eetaetlolel         wna   thlr oonatl-
          tut$on      and   et will, provided thr emondamnt8 60 mot
                               bplSu8
         rlolat~ the teden COU8titUtiOU      or the 14W8 oi the 8t~t~
         OS do not, wIthOut his OOnSSpt, deprive 8 ulbor     Of the
         Substantial d&t   oonremd     b,t hla oertIiIe6ta er oaatraot
         or laaursnoe mid PrWldsb also the l4DdmatS       8re r44801)-
Xou. 9. L. Danid,      Iobruary    S6, 1666, ?a68 4


able.   cit1B&   suprau.Ledga      xB1ghtr   of Pythlaa vs.
Ill=,    RO4 8 891) 9.r. Jmr., Tel. 6, pa6a 606.
             k   aro usable    to ttnd any otatuta or d8elrien
lxthorlriaguy       fratorml     knatlt  8oelotl88 to r&w0
the kuflt   of tbelr    uole8 a8 ut  forth in pur ln-
m-3.    Wo do not be1r ova that mob rmdrretlonrooid k -
roawnabl* lB this lBataBo0.
             Yoa are nepootfully        adtiM   that it 18 the
oplalm of thlr Departunt  that the Oran& Lode of Oolord
Xalghtr of Pythlaala nuo nlilao
                         t      the hwaflt Of all flat
rat. polldrr from hOO.00 te &OO.oO by vlrtw of lta
by-lnvman4 the rwolutloa hareinabote 4rrsrlbed.